                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 WILLIAM DAVID GROSS,

            Petitioner,

            v.                                             Case No. 19-3177-CM

 UNITED STATES PROBATION and
 UNITED STATES DISTRICT COURT,

            Respondents.


                                        MEMORANDUM & ORDER

       Some years ago, in Case No. 15-40012-CM, this court sentenced petitioner William David Gross

to an imprisonment term of time served to be followed by a two-year term of supervised release.

Petitioner’s two-year supervised release term commenced October 4, 2016. The next day, a detainer

resulted in petitioner’s release from federal custody to the Colorado Department of Corrections

(“CDOC”). While serving a sentence with the CDOC requiring his presence at a halfway house,

petitioner left the facility without prior authorization. That unauthorized departure occurred on June 8,

2018, months before petitioner’s supervised release term expired. Colorado subsequently charged

petitioner with criminal escape. On March 7, 2019, this court issued an arrest warrant alleging that, by

committing a new crime, petitioner violated his supervised release’s terms. In a new civil case with this

court, petitioner subsequently filed:

           •     A 28 U.S.C. § 2241 Petition For Writ Of Habeas Corpus (Doc. 1),

           •     a related “Motion To Writ The Defendant To Court Without Delay Through Habeas
                 Corpus/Corum Nobis Hearing To Reinstate Or Vacate Probation Based On Due Process
                 And Fundamental Fairness Of Law” (Doc. 3), and

           •     an accompanying Motion To Proceed In Forma Pauperis (Doc. 2).




                                                   -1-
Petitioner’s § 2241 application and “Motion to Writ . . .” both dispute the validity of the underlying

escape charge, but they make seemingly contrary requests. Petitioner’s § 2241 application requests that

the court “consider continu[ing]” the supervised release proceedings “pending disposition of [the

Colorado escape] charge.” (Doc. 1, at 5.) Petitioner’s “Motion To Writ . . . ,” however, seemingly

invokes the Interstate Agreement on Detainers (“IAD”) to request that “the Denver U.S. Court to he[ar]

the matter expeditiously and grant a stay and reinstatement o[f] release pending the disposition of the

alleged [escape] charge.” (Doc. 3, at 2; Doc. 4, at 1–2.)

        Two defects preclude this court’s authority to review petitioner’s § 2241 application and related

motions.

        First, petitioner applies for § 2241 relief to the wrong court. “‘A petition under 28 U.S.C. § 2241

. . . must be filed in the district where the prisoner is confined.’” United States v. Dotson, 430 F. App’x

679, 684 (10th Cir. 2011) (quoting Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996) (emphasis in

original)). Petitioner filed his petition while confined in the CDOC’s custody.              To this court’s

knowledge, petitioner remains in non-federal custody outside this district. Thus, this district lacks

jurisdiction to consider petitioner’s arguments. Id. True, a venue-based jurisdictional defect “‘may be

cured by transfer under the federal transfer statute, 28 U.S.C. § 1631, which requires a court to transfer

such an action if the transfer is in the interest of justice.’” Id. (quoting Haugh v. Booker, 210 F.3d 1147,

1160 (10th Cir. 2000)). But transferring petitioner’s case is not in the interest of justice, given his

petition’s second defect. See id. (authorizing a court considering transfer to first “take a peek at the merits

to avoid raising false hopes and wasting judicial resources that would result from transferring a case

which is clearly doomed.”)

        Second, petitioner’s claim is now moot and, even assuming otherwise, meritless. Seemingly,

petitioner requests only that this court (or the United States District Court for the District of Colorado)



                                                     -2-
resolve the initiated revocation proceedings. On October 25, 2019, however, this court dismissed the

revocation proceedings initiated against petitioner. (See Case No. 15-40012-CM: Doc. 122, at 1.) “Now

that this event has occurred, there is no effectual relief he could obtain.” Thompson v. Terrell, 209 F.

App’x 852, 854–55 (10th Cir. 2006). This makes his petition and related motions moot.

        And even assuming the contrary, that petitioner’s revocation proceedings were ongoing,

petitioner’s IAD-based request contradicts settled authority. Article III of the IAD provides the only

mechanism to force a jurisdiction to dispose of a matter pending against an individual already held in

another jurisdiction’s custody. The United States and nearly all the states, including Colorado, are

signatories. Carchman v. Nash, 473 U.S. 716, 719 (1985); Colo. Stat. Ann. § 24-60-501 (codifying

Colorado’s status as an IAD party). But the IAD “clearly does not apply to supervised release revocation

detainers.” United States v. Gomez-Diaz, 415 F. App’x 890, 894–95 (10th Cir. 2011) (citing Carchman,

473 U.S. at 725–28 and United States v. Romero, 511 F.3d 1281, 1284 (10th Cir. 2008)). As such,

petitioner would “not [be] entitled to a revocation hearing [in this court] until after he is taken into federal

custody on [any] arrest warrant,” which need not occur until completion of his Colorado prosecution and

any resulting sentence. Id. at 895 (emphasis added); see also United States v. Magnan, 700 F. App’x

838, 839–40 (10th Cir. 2017) (interpreting Moody v. Daggett, 429 U.S. 78 (1976), to conclude that no

due process violation occurs when a revocation of supervised release proceeding is delayed pending the

outcome of a state prosecution).

        Given all this, petitioner presents the sort of “clearly doomed” case ill-suited for transfer. Dotson,

430 F. App’x at 684. That being so, petitioner’s remaining motions are also moot.

        IT IS THEREFORE ORDERED the court dismisses petitioner’s Petition For Writ Of Habeas

Corpus (Doc. 1).




                                                      -3-
       IT IS FURTHER ORDERED that the court denies as moot petitioner’s Motion To Writ The

Defendant To Court Without Delay Through Habeas Corpus/Corum Nobis Hearing To Reinstate Or

Vacate Probation Based On Due Process And Fundamental Fairness Of Law (Doc. 3).

       IT IS FURTHER ORDERED that the court denies as moot petitioner’s Motion For Leave To

Proceed In Forma Pauperis (Doc. 2).

       The Clerk of Court is directed to enter judgment in favor of respondents and against petitioner.

       The case is closed.

       Dated November 27, 2019, at Kansas City, Kansas.


                                                    s/ Carlos Murguia
                                                    CARLOS MURGUIA
                                                    United States District Judge




                                                  -4-
